DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant should note that this application has been re-assigned to a new examiner, Michael Pallay.  Contact information can be found at the end of this Office action.
Applicant’s reply dated 22 October 2021 to the previous Office action dated 27 April 2021 is acknowledged.  Claims 21-39 are pending in the application.
New rejections under 35 U.S.C. 112 are made herein.
The rejection under 35 U.S.C. 102 made in the previous Office action is withdrawn because Greaves (US 8,840,684 B2; issued 23 September 2014) does not specifically disclose that the chromophore A or A’ bears a C10-C30 aliphatic chain as instantly claimed, although Greaves does render the instant claims obvious as discussed below.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn, but a new (modified) rejection under 35 U.S.C. 103 is made herein as discussed below.
The double patenting rejection over copending Application No. 15/774,773 (correct number is 15/774,733) is withdrawn due to abandonment of the ‘733 application.

The double patenting rejection over U.S. Patent No. 8,840,684 is maintained as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 24-26, 28-32, and 38 recite the phrase “may be” which renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of compact prosecution, such phrase is interpreted herein as indicating required/mandatory limitation(s) (i.e., synonymous with “is” or “are”).  Dependent claims 22-23, 27, 33-37, and 39 are rejected as depending upon a rejected claim without remedying such deficiency.

Regarding claim 30, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of compact prosecution, such phrase is interpreted herein as indicating optional recitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaves (US 8,840,684 B2; issued 23 September 2014).
Greaves discloses a process and compound identical to that claimed except that Greaves does not specifically disclose that the chromophore A or A’ bears a C10-C30 aliphatic chain as instantly claimed (claim 1; column 2 lines 1-41).  However, in Greaves, X and X’ can be a C1-C30 hydrocarbon chain, and Csat and C’sat can be C1-C18 alkylene chains, and X, X’, Csat, and C’sat are adjacently linked to A and A’, such that such chains of X, X’, Csat, and C’sat can provide carbon chains linked to A and A’ that overlap in length with the instantly claimed C10-C30 aliphatic chain, thus resulting in carbon chain length ranges that overlap, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  Greaves discloses that counterions afford electrical neutrality (claim 11; column 30 lines 33-36; column 32 lines 62-65).  Claim 2 of Greaves corresponds to instant claim 22, column 2 line 19 corresponds to instant claim 23, claim 3 of Greaves corresponds to instant claim 24, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-22 and 24-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,840,684.
10-C30 aliphatic chain as instantly claimed, X and X’ can be a C1-C30 hydrocarbon chain, and Csat and C’sat can be C1-C18 alkylene chains, and X, X’, Csat, and C’sat are adjacently linked to A and A’, such that such chains of X, X’, Csat, and C’sat can provide carbon chains linked to A and A’ that overlap in length with the instantly claimed C10-C30 aliphatic chain, thus resulting in carbon chain length ranges that overlap, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Claims 21-32 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,265,705.
Although the claims at issue are not identical, they are not patentably distinct from each other because although the ‘705 claims (e.g., in claim 1) do not specifically disclose that the chromophore A or A’ bears a C10-C30 aliphatic chain as instantly claimed, X and X’ can be a C1-C30 hydrocarbon chain, and Csat and C’sat can be C1-C18 alkylene chains, and X, X’, Csat, and C’sat are adjacently linked to A and A’, such that such chains of X, X’, Csat, and C’sat can provide carbon chains linked to A and A’ that overlap in length with the instantly claimed C10-C30 aliphatic chain, thus resulting in carbon chain length ranges that overlap, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  Moreover, the polymethinyl radicals of A and A’ in the ‘705 claims are species of chromophores as in the instant claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617